To vacate an order overruling a motion to suppress certain testimony taken before a circuit court commissioner, on tbe ground that tbe notice of taking same was insufficient.
Order to show cause denied June 13, 1893.
The case bad been remanded by the Supreme Court (Drayton vs. Chandler, 93 M., 383), and the circuit judge bad made an order directing the testimony to be taken on four days’ notice to relator. The notice was served by mail April 3, for April 8, and was received by relator’s solicitors at their residence, which Avas less than twenty miles from the point where the notice was mailed.